Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not
appear to teach or suggest a method for treating a Mycobacterium avium complex (MAC) lung infection associated with cavitary lesions in a patient previously unresponsive to MAC therapy,
	administering to the lungs of the patient a pharmaceutical composition for an administration period, wherein the pharmaceutical composition comprises amikacin, or a pharmaceutically acceptable salt thereof, encapsulated in a plurality of liposomes, wherein the lipid component of the plurality of liposomes consists of an electrically neutral phospholipid and cholesterol,
	wherein administering to the lungs of the patient comprises (i) aerosolizing the pharmaceutical
composition with a nebulizer to provide an aerosolized pharmaceutical composition comprising a mixture of free amikacin, or a pharmaceutically acceptable salt thereof, and liposomal complexed amikacin, or a pharmaceutically acceptable salt thereof, and (ii) delivering the aerosolized pharmaceutical composition via the nebulizer to the lings of the patient once daily in a single dosing sessions during the administration period, and
	orally administering to the patient a macrolide antibiotic, ethambutol and rifamycin compound during the administration period;
	wherein during the administration period or subsequent to the administration period, the patient exhibits a MAC sputum culture conversion to negative and walks an increased number of meters in the 6 minute walk test (6MWT), as compared to the number of meters walked by the patient prior to the administration period. The closest prior art appears to be Gupta et al. (US
Patent Pub. 2009/0104256) which is silent to the patient exhibiting an increased number of meters
walked in the 6 minute walk test. Gupta et al. are silent in regard to orally administering to the patient a
macrolide antibiotic, ethambutol and a rifamycin compound during the administration period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612